By the court.

We entertain no doubt, that an attorney may be ordered to perform a contract made by him in court, in relation to an action, and that the performance of the order may be enforced by an attachment.
But we should not he disposed to adopt this method, to enforce the performance of a contract, except in very clear cases. The only instances in which we should be disposed to interfere in this way, would he those where the contract had been reduced to writing, and put on file, or where it had been entered upon the docket by the clerk.
*371But in cases where the terms of the contract are in dispute, where the contract was not at the time reduced to writing, but left to be collected from the recollection, or loose memoranda of those who made it, we are inclined to leave those who may think themselves aggrieved by the breach of such contracts, to their remedy by action. 3 B. & A. 47, Burrell v. Jones; 1 B. & C. 160 Iveson v. Conington; 2 Cowen 460, Waring v. Baret; 2 ditto, 589; 3 Bing. 70, Hullings v. Jones; 2 N. H. Rep. 520, Alton v. Gilmanton; 5 Johns. 368. Rule discharged.